Title: Abigail Adams to Charles Williamos, 1 July 1785
From: Adams, Abigail
To: Williamos, Charles


     
      Dear sir
      
       july 1 1785
      
     
     I received your favour last evening which is the first line we have had from you; I shall send to this Mr. Clark and see if the other Letter is to be found. We are at present in much confusion our furniture having just arrived at our house which we are aranging as fast as possible, so that I am between the Bath hotel and Grovesnor Square much occupied. I assure you it would be a great addition to our happiness if the intercourse between the Friends we had in Paris could be as easily mantaind here as at Auteuil. You know that I did not live long enough in Paris to become so great an Idolatar of it, as some of my fair countrywomen, and it is not to be wonderd at that the same Religion Language customs and some likeness of Manners should give me a Bias in favour of this Country. Heitherto I have had nothing to complain of, not even the compliments in the Gazzets which are beneath notice, and spring from the corrupted source of torry Malevolence, but nothing better can be expected from those who have been paricides to their Native Land. From the Court we have received every mark of politeness and attention which we had any reason to expect. Upon the last drawing room of the Queens I had the honour with my daughter of being presented to their Majesties the ceremony of which is very different from a presentation at Verssailes. When the Lord in waiting presents a Lady to the King, she draws of the Glove of her right hand and his Majesty salutes her right cheek. He then speaks to her and the Queen does the same. The princess Royal and her elder sister who are the only two that attend the drawing room go round in their turn and speak to all who have been presented. It is very tiresome however and one pays dear for the smiles of Royalty. I was four hours standing, for it was a crouded drawing room and the Royal family have a task of it to find small talk sufficient to speak in turn to the whole.
     I thank you sir for all your Friendly attentions to me and mine whilst at Paris and since my arrival here. My Matua Makers word I never found much reliance upon, but her work is so much to be prefered to any thing I can get done here, that if it was not attended with so much difficulty I should send her all my Cloaths to make. If Mrs. Barclay had a commission to Execute for me as soon as it is accomplishd I would have the things all put together and I inclose you a letter unseald to Mr. Hales the Duke of Dorsets British Secratary of Legation by which you see I have requested his care of them. I have been informd that the duke of Dorset has a trusty person who passes weekly in a carriage from Paris here. If you will be so kind as to take charge of this Letter and see Mr. Hale I dare say I shall be at no further trouble in looking out for a conveyance and Mr. Jefferson I fancy may trust his Letters safely in the same bundle with out even mentioning them as they will not be subject to Search. Mrs. Barclay had some lace to send me which if not already forwarded may be sent by the same way. Mrs. Hay speaks very highly of your particular attention to her as well as the rest of my Friends at Paris. Her situation required her embrasing the first opportunity of returning to England and she had only a few hours notice of the opportunity. She begg me to present her respects to Mr. Jefferson and the rest of the Gentleman who were so kind as to notice her. My Regards to Mr. Jefferson, Col. Humphries, Mr. Short and my good Friends the Abbes. Respectfull compliments to Dr. Franklin and Son. The Marquis and Lady are I suppose gone into the Country. Whenever you embark for America I wish you a pleasent voyage. I shall always be happy to hear from you. Mr. Adams will write soon to Mr. Jefferson. Col. Smith and Col. Humphries seem to be standing upon points of punctilio who shall make the first advances towards renewing an old acquaintance. We are much pleased with Col. Smith I assure you.
     
      My daughter joins me in sentiments of Regard accept
     
     Believe me Sir with sentiments of Esteem your Friend and humble servant
     
      AA
     
    